Citation Nr: 0404961	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-10 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine disability.

4.  Entitlement to an increased rating for residuals of a 
concussion, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right elbow, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1959 
to September 1961 and from October 1961 to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before a hearing officer at the RO in 
December 2002.  A transcript of the hearing has been 
associated with the claims folder.

The issue of entitlement to an increased rating for residuals 
of shell fragment wounds of the right arm is decided herein, 
while the remaining issues on appeal are addressed in the 
remand which follows the order section of this decision.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The currently present residuals of the shell fragment 
wound of the veteran's right arm are a fully healed scar and 
a small retained foreign body in the soft tissues.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right arm have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.55, 4.56, 4.71a, Diagnostic Codes 5206, 5207, 
§ 4.73, Diagnostic Code 5305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board is of the 
opinion that the case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that he 
sustained an injury to his right arm in March 1971 when his 
Jeep was hit by a B40 rocket.  The wound was treated and 
dressed and the veteran was discharged to his unit within one 
week.  Service personnel records indicate that the veteran 
was awarded the Purple Heart Medal.  The report of a November 
1978 medical examination makes no reference to the veteran's 
right arm.  The upper extremities were found to be normal.

On VA examination in April 1992, an irregular, depressed scar 
on the right lower medial area above the right elbow was 
noted.  It measured one centimeter by two centimeters.  
Examination of the elbow joints was negative.  X-rays 
revealed a foreign body anterior and laterally above the 
right elbow.  The diagnosis was residuals of shrapnel 
fragment wound of the right arm above the elbow with retained 
shrapnel fragment foreign body.

An additional VA examination was conducted in September 2001.  
The veteran reported having been injured in combat.  He 
complained of moderate to severe pain in the right elbow 
which was exacerbated by lifting.  The veteran also reported 
a decrease in strength of the arm since the injury.  Physical 
examination revealed no swelling, increased heat or erythema 
about the joint.  Several small scars were noted around the 
joint on the posterior aspect.  Range of motion of the right 
elbow was zero to 130 degrees of flexion.  There was no 
tenderness to palpation over the anterior or posterior aspect 
of the joint.  Biceps and triceps strength was normal and 
sensation to light touch was intact.  X-rays revealed a 
metallic fragment within the soft tissues.  The diagnosis was 
status post injury, right elbow.  

In October 2001 the veteran complained of right upper 
extremity pain and numbness.  He noted that he had suffered a 
right shoulder injury in service.  He indicated that he had 
progressive weakness, pain and numbness in the right arm, 
particularly when lifting heavy objects and turning his head 
to the right.  He noted numbness of his entire right hand and 
sometimes in his forearm.  Sensory nerve conduction studies 
revealed normal distal latencies, amplitudes and nerve 
conduction velocities.

During a February 2002 VA examination the veteran complained 
of chronic stiffness and mild to moderate pain in the right 
elbow.  He noted that the pain was worsened by changes in the 
weather.  He denied any loss of range of motion or weakness 
of the right upper extremity.  On physical examination, there 
was no swelling, increased heat or erythema.  There was a 
well-healed, irregular scar above the medial aspect of the 
right elbow.  The scar was slightly indented.  Full, painless 
range of motion of the right elbow was noted.  Strength was 
normal and sensation to light touch was intact.  X-rays 
revealed a small shrapnel fragment within the soft tissues.

The veteran testified before a hearing officer at the RO in 
December 2002.  He noted that he had sustained grenade 
fragment wound to his right arm in Vietnam.  He indicated 
that he was hospitalized for a few days then sent back to his 
unit.  He stated that he had intermittent pain in the right 
elbow, as well as some numbness in his right hand.  

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and supplement thereto, in addition to correspondence from 
the RO, to include an October 2001 letter discussing the 
VCAA, the veteran has been informed of the evidence and 
information necessary to substantiate his claim, the evidence 
and information that he should submit and the assistance that 
VA would provide to obtain evidence and information in 
support of his claim.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran's service medical records have been 
associated with the claims folder.  VA treatment records 
identified by the veteran have also been obtained and placed 
in the record.  In addition the veteran has been afforded 
current VA examinations of this disability.  The record 
reflects that the RO properly developed the record before 
adjudicating the claim.  Pelegrini v. Principi, 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2003).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (2003).

38 C.F.R. § 4.56 provides that slight muscle disability is 
found where there has been a simple wound of the muscle 
without debridement or infection.  Clinical examination would 
disclose the absence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  Moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  With severe 
muscle disability, there is evidence of wide damage to muscle 
groups in the missile track.  There must be indications on 
palpation of loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area.  There must be severe 
impairment of function, that is, strength, endurance and 
coordination, of the involved muscle group.  In addition, X-
ray evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  38 C.F.R. § 4.56 (2003).

The veteran's shell fragment wound residuals are currently 
evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5305, 
which provides that impairment of Muscle Group V of the 
dominant upper extremity warrants a 10 percent rating when it 
is moderate.  A 30 percent rating is warranted where the 
disability is moderately severe, and a 40 percent rating is 
warranted where the disability is severe.  Muscle Group V 
consists of the flexor muscles of the elbow, to include the 
biceps, brachailis and brachioradialis.  This group controls 
elbow supination and flexion.

Alternately, limitation of motion of the major elbow may be 
evaluated from 10 percent to 50 percent disabling, based on 
the extent of limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5206-5207 (2003).  

On review of the evidence pertaining to this claim, the Board 
finds that the currently assigned 10 percent evaluation is 
appropriate.  In this regard the Board notes that the 
veteran's wound was treated and that he was released to his 
unit within one week.  The service medical records make 
reference to no further treatment of the right arm.  The 
Board also observes that there is no evidence of current 
functional impairment due to residuals of the original 
injury.  In this regard the Board notes that VA examination 
reports note the veteran to have a one centimeter by two 
centimeter scar and a small shrapnel fragment within the soft 
tissues adjacent to the distal humerus.  Range of motion of 
the veteran's right elbow is full and painless, and no 
strength or sensory deficit has been found on examination.

While the Board has considered other potentially applicable 
diagnostic codes for this disability, it is noted that there 
is no evidence of limitation of motion of the right elbow.  
Accordingly, the Board concludes that a rating in excess of 
10 percent is not warranted for this disability.

The Board has also considered whether these issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for the disability and that the 
manifestations of the disability are those specifically 
contemplated by the schedular criteria under which they are 
rated.  In sum, there is no indication in the record that the 
average industrial impairment from the disability would be 
greater than that contemplated by the currently assigned 
rating.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for residuals of shrapnel 
fragment wounds of the right arm is denied.


REMAND

Initially, the Board notes that the liberalizing provisions 
of the VCAA and the implementing regulations are also 
applicable to the appellant's remaining claims, with the 
exception of the claim for a higher initial rating for 
cervical spine disability.  In this regard, the Board notes 
that VA's General Counsel recently issued a precedential 
opinion holding that VCAA notice is not  required for 
"downstream" issues on which a Notice of Disagreement (NOD) 
has been filed (such as the rating or effective date assigned 
following a grant of service connection).  See VAOPGCPREC 8-
2003 (Dec. 22, 3003).  

Review of the claims folder reveals that the veteran has not 
been provided the required notice pertaining to his claims of 
entitlement to service connection for tinea pedis and low 
back disability.  

The veteran's service medical records verify that the veteran 
was ejected from a Jeep when it was struck with a B40 rocket 
in Vietnam, which caused a concussion.  The veteran also 
claims that this incident is the cause of his low back 
disability.  Although a VA examination of the veteran's low 
back has been conducted, the examiner did not render an 
opinion regarding the etiology of the disability.

With regard to the veteran's claim of entitlement to an 
initial rating in excess of 10 percent for cervical spine 
disability, the Board notes that the criteria for evaluating 
disabilities of the spine were amended, effective September 
26, 2003.  The RO has not had an opportunity to consider the 
veteran's claim under the amended criteria.

The Board also observes that the veteran has complained of 
cognitive difficulty and has attributed such difficulty to 
his traumatic head injury in service.  VA neuropsychological 
testing was carried out in November 2001, but the examiner 
indicated that the veteran's performance was negatively 
affected by his emotional state, precluding an accurate 
assessment of the magnitude of any cognitive deficits due to 
physical disorders.  The examiner indicated that the etiology 
of the veteran's claimed cognitive impairment was uncertain, 
but suggested that it was consistent with an affective 
disorder that may be concurrent with the veteran's PTSD.  He 
recommended that the veteran receive treatment for his PTSD 
and then undergo further cognitive evaluation.  While the VA 
outpatient records show subsequent treatment of the veteran 
for PTSD, they do not indicate whether additional cognitive 
testing was carried out.  Further, the mental health clinic 
notes show a diagnosis of depressive disorder but do not 
indicate whether that disorder is etiologically related to 
the veteran's PTSD.

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send the appellant a 
letter regarding the issues of 
entitlement to service connection for 
tinea pedis and back disability and to 
increased ratings for PTSD and residuals 
of concussion that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

3.  In any event, the RO should obtain 
relevant treatment records from the East 
Orange and Brick Outpatient Clinics for 
the period from October 2002 to the 
present.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of any currently present low 
back disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.  All currently present low 
back disorders should be identified.  

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
low back disability is etiologically 
related to the veteran's military 
service. 

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

5.  The RO should also schedule the 
veteran for a VA examination by a 
psychiatrist or psychologist to determine 
the extent of impairment from his PTSD.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  

Any necessary tests should be performed, 
and all clinical manifestations of the 
veteran's PTSD should be reported in 
detail.  

The examiner should also identify all 
other existing psychiatric disorders and 
provide an opinion regarding whether it 
is at least as likely as not that they 
are etiologically related to the 
veteran's service-connected PTSD or are 
otherwise related to the veteran's 
military service.

The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD and any psychiatric 
disorder etiologically related to the 
PTSD.  

The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically 
related to the PTSD.  The examiner should 
explain what the assigned score 
represents.  

A complete rationale for all opinions 
expressed must be provided.  

6.  The veteran should also be afforded a 
neurological examination to determine the 
extent of the residuals of his 
concussion.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  

Any necessary testing should be 
conducted, to include cognitive testing.  
The examiner should identify all 
currently existing cognitive deficits and 
provide an opinion regarding whether it 
is at least as likely as not that they 
are etiologically related to the 
veteran's service-connected residuals of 
concussion or any other service-connected 
disability.  

The examiner should also identify all 
residuals of the veteran's in-service 
concussion, and address the presence or 
absence of headaches and dizziness.  The 
examiner should address the frequency and 
severity of the veteran's headaches, to 
include any prostrating attacks.  

A complete rationale for all opinions 
expressed must be provided.  

7.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented, to include 
providing the veteran with additional 
appropriate examinations as deemed 
necessary.

8.  The RO should then readjudicate the 
issues on appeal.  In adjudicating the 
veteran's claim of entitlement to a 
higher initial rating for cervical spine 
disability, the RO should determine 
whether staged ratings are warranted, 
pursuant to Fenderson v. West, 12 
Vet.App. 119 (1999).  The RO should also 
consider both the old and new rating 
criteria for disabilities of the spine.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



